Citation Nr: 0504765	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  04-00 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for postoperative 
residuals of an excision of a meningioma with blindness of 
the left eye and surgical scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, denying the veteran's 
claims of entitlement to service connection for post-
traumatic stress disorder (PTSD), and for postoperative 
residuals of excision of a meningioma, with left eye 
blindness and surgical scarring.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in July 2004.  A 
transcript of that proceeding is of record.  The record also 
indicates that, prior to the July 2004 hearing, he had 
requested but was never afforded an RO hearing as to the 
matters at issue; however, as the Board herein grants service 
connection for PTSD, the need to remand that portion of the 
appeal relating to PTSD is obviated.  

The issue of the veteran's entitlement to service connection 
for postoperative residuals of an excision of a meningioma, 
with left eye blindness and surgical scarring, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.



FINDING OF FACT

The veteran has PTSD as a direct result of one or more 
inservice combat stressors and there is medical evidence of a 
link between the veteran's current symptoms of PTSD and his 
inservice stressors.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.326 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2004).  Such have been the subject 
of various holdings of Federal courts.  However, as the 
disposition herein reached is favorable to the veteran to the 
extent indicated, the need to discuss VA's efforts to comply 
with the VCAA and its implementing regulations is obviated.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet.App. 415, 419 (1998).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2004); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Zarycki v. Brown, 6 Vet.App. 91, 98 
(1993); see also VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000) 
(defining the ordinary meaning of the phrase engaged in 
combat with the enemy as requiring the veteran to have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.)  Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet.App. at 98.

In this instance, the record demonstrates that the veteran 
actively engaged in combat with enemy during his period of 
active duty.  Specifically, service department records denote 
his participation in operations against enemy forces in Korea 
from July 1951 to November 1952, and his receipt of the Navy 
Commendation Medal with combat valor device and the Combat 
Action Ribbon during his period of active duty from June 1966 
to February 1971, inclusive of service in Vietnam.  In 
addition, the veteran has credibly described multiple 
stressors relating to combat service in Korea and Vietnam, 
including his personal participation in an August 1951 battle 
for Hill 1052 in Korea, and witnessing a rocket explosion in 
Vietnam during which fellow Marines perished.  He reported 
being tasked with the responsibility of identifying their 
remains.   

This case thus turns on the question of whether there is 
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a).  Here, there are two opposing views, one advanced 
by a VA medical professional in October 2002 that the veteran 
does not have PTSD, and the other by a private consulting 
psychiatrist whose April 2003 opinion was that the veteran in 
fact suffers from PTSD.  The private psychiatrist opined, as 
follows:

It is fairly clear that in face to face interview 
basis [the veteran] does have a service connected 
disability.  e seems to have fairly classic 
symptoms of Post Traumatic Stress Disorder 
including emotional detachment, frequent re-
experiencing of the war trauma, even more 
feelings with the present war in Iraq, ongoing 
anxiety, definitely less social skills, and 
staying away from people...

I certainly believe that there is sufficient 
evidence to justify at least as high probability 
he is disabled....

While it is true that the private examiner recommended 
further VA study to establish an "absolute" (sic) 
connection between PTSD and his service, an absolute 
connection is not required in this case.  Rather, because 
there are two divergent opinions which are otherwise on an 
equal footing in terms of their foundation on which they are 
based and their persuasiveness, there is found in this 
instance to be an approximate balance of positive and 
negative evidence, such that the benefit of the doubt is to 
be given to the veteran.  In light of foregoing, a grant of 
service connection for PTSD is in order.  


ORDER

Service connection for PTSD is granted.  



REMAND

The veteran previously requested an RO hearing as to the 
remaining issue now on appeal, but none is shown to have been 
afforded to date.  The record reflects that the veteran was 
scheduled to appear for his requested RO hearing in August 
2003, but there is no indication that such hearing was ever 
conducted.  The veteran alleges that he in fact appeared for 
the August 2003 hearing, but was told at the time that no RO 
decision review officer was available.  Such allegation is 
not contradicted by any other evidence on file.  While a 
December 2003 regional office hearing was thereafter 
scheduled, there is no indication that the appellant was a 
"no show" for that proceeding.  In the interests of due 
process, remand to the RO is needed to permit the conduct of 
the requested RO hearing.  

Accordingly, this matter is REMANDED for the following 
actions:  

1.  The veteran must be afforded his 
requested RO hearing as to his 
entitlement to service connection for 
postoperative residuals of an excision of 
a meningioma with blindness of the left 
eye and surgical scarring.

2.  The RO must then readjudicate the 
issue of entitlement to service 
connection for postoperative residuals of 
excision of a meningioma with blindness 
of the left eye and surgical scarring, on 
the basis of all the evidence on file and 
all governing legal authority, including 
the VCAA.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative must be provided with 
a supplemental statement of the case 
which should include a summary of the 
evidence and law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO/AMC.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary and 
procedural development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


